Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
According to pages 8-9 of 12, Applicant's argument with respect to the prior art that Hiroi does not disclose or teach at least “generates a person in charge instruction projection image pointing to the specified position of the person in charge from a position of the parcel” as recited in claim 1 in the claimed combination", is not persuasive.
It is noted that Hiroi clearly teaches “generates a person in charge instruction projection image pointing to the specified position of the person in charge from a position of the parcel” (Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230….. also, see Figs. 4 and 7 that the sorting destination projection image 230 with arrows pointing to the sorting operator 111; Para. 0062). Thus, Hiroi teaches the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroi (US# 2017/0066597 hereinafter Hiroi).
Referring to claim 1, Hiroi discloses a projection instruction device that generates a projection image to be projected on a parcel based on parcel identification information specifying the parcel (the control device 620 is given data that determines the direction of the sorting destination projection image 230 to be projected based on a relative position of the sorting object 200 in relation to the sorting destination 300.; Para. 0104, Fig. 7), the device comprising:
a processor (CPU 1; Paras. 0085-0086, Fig. 2); and
a memory (storage device 3; Paras. 0085-0086, Fig. 2),
wherein by cooperating with the memory, the processor 
specifies a person in charge of processing the parcel based on the parcel identification information (the control device 620 may have a function of determining a person in charge responsible for sorting the sorting object 200 using the workload or the like of the sorting operator 111 based on the location of the sorting operator 111, the information on the sorting object 200 obtained from the control device 550 and the like.; Para. 0105, Fig. 7),
specifies a position of the person in charge (With such a case taken into consideration, the projection device 610 may include a function of detecting the location of the sorting operator 111. For example, the configuration of detecting the location of the sorting operator 111 has a camera that captures the sorting operator 111 and a computer that detects the position of the sorting operator 111 based on the captured image obtained by the camera.; Para. 0105, Fig. 7), and 
generates a person in charge instruction projection image pointing to the specified position of the person in charge from a position of the parcel (Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230….. Also, see Figs. 4 and 7 that the sorting destination projection image 230 with arrows pointing to the sorting operator 111; Para. 0062).
Referring to claim 2, Hiroi discloses wherein by cooperating with the memory, the processor specifies the person in charge based on a delivery address included in the parcel identification information (the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105..., and The sorting destination projection image 230 is an image representing the information (for example, a character, a figure, a mark or the like representing the sorting destination 300) necessary for the sorting operation. By looking at the sorting destination projection image 230, the sorting operator 111 can understand the content of the sorting operation to be executed and sort the sorting object 200.; Paras. 0090-0091).
Referring to claim 3, Hiroi discloses wherein the person in charge instruction projection image is an image of an arrow pointing in a direction of the person in charge (In such a case, the projection device 610 (the control device 620) can continue projecting the sorting destination projection image 230 to the sorting object 200 while tracking the moving sorting object 200. The control device 620 may project an image indicating the direction to the sorting destination 300 using a symbol or a text based on the direction determined by the relative position with the aid of the projector 600.; Para. 0104).
Referring to claim 4, Hiroi discloses wherein the person in charge instruction projection image includes an identification symbol associated with the person in charge (the control device 620 may have a function of determining a person in charge responsible for sorting the sorting object 200 using the workload or the like of the sorting operator 111 based on the location of the sorting operator 111, the information on the sorting object 200 obtained from the control device 550 and the like. Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105).
Referring to claim 5, Hiroi discloses wherein identification information recognizable by an image sensor is assigned to each of the persons in charge, and by cooperating with the memory, the processor recognizes the person in charge based on the identification information recognized by the image sensor to generate the person in charge instruction projection image (the control device 620 may have a function of determining a person in charge responsible for sorting the sorting object 200 using the workload or the like of the sorting operator 111 based on the location of the sorting operator 111, the information on the sorting object 200 obtained from the control device 550 and the like. Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105).
Referring to claim 6, Hiroi discloses wherein by cooperating with the memory, the processor specifies the position of the person in charge based on the identification information (the projection device 610 may include a function of detecting the location of the sorting operator 111; Para. 0105).
Referring to claim 7, Hiroi discloses wherein a region for processing the parcel is determined in advance for the person in charge, by cooperating with the memory, the processor generates a projection image indicating the region as the person in charge instruction projection image (the information on the sorting object 200 obtained from the control device 550 and the like. Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105).
Referring to claim 8, Hiroi discloses wherein identification information identifying the region is assigned to each of the regions, and by cooperating with the memory, the processor recognizes the region based on the identification information to generate the person in charge instruction projection image (Moreover, the control device 620 may have a function of determining a person in charge responsible for sorting the sorting object 200 using the workload or the like of the sorting operator 111 based on the location of the sorting operator 111, the information on the sorting object 200 obtained from the control device 550 and the like.; Para. 0105).
Referring to claim 9, Hiroi discloses a parcel sorting system comprising: the projection instruction device of claim 1; a label reader that reads the parcel identification information from a label attached to a parcel (Moreover, the control device 550 reads information such as the weight, the size and the delivery method as well as the information related to the destination from the destination label 210 of the sorting object 200.; Para. 0074); an image sensor that images at least the parcel (a projection device 610 detects the sorting destination 300 of the sorting object 200 captured by the camera 530 and projects a sorting destination projection image 230 (see FIG. 4) representing the sorting destination 300 to an upper surface of the sorting object 200 with the aid of a projector 600.; Para. 0062); and an image projection device that projects at least the person in charge instruction projection image on the parcel (Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105).
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroi (US# 2017/0066597 hereinafter Hiroi).
Referring to claim 11, Hiroi is silent on wherein in a case where the worker in charge is temporarily lost, a direction pointed by the previously generated person in charge instruction projection image is used as a direction pointed by the person in charge instruction projection image.
In an analogous art, Hiroi discloses “Moreover, the control device 620 may have a function of changing the content of the sorting destination projection image 230 being projected to the sorting object 200, for example, from the information representing the name or the like of the sorting operator 111 as the person in charge to the information representing the sorting destination 300 when such a situation is detected.; Para. 0105”…, Also, see Figs. 4 and 7 that the sorting destination projection image 230 with arrows pointing to the sorting operator 111; Para. 0062).  Therefore, it would have been obvious that the control device 620 can generate a previous generated person in charge instruction image or another person in charge instruction image in a case where the worker in is temporarily lost in order to decrease sorting errors.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                      /NELSON M ROSARIO/
Examiner, Art Unit 2624                                                        Primary Examiner, Art Unit 2624